Case 1:19-mc-00145-TSC Document 188-1 Filed 08/10/20 Page 1 of 2

Sie eS NS

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

In the Matter of the
Federal Bureau of Prisons’ Execution

Protocol Cases,

Lead Case; Roane et al. v. Barr Case No. 19-mc-00145 (TSC)

THIS DOCUMENT RELATES TO:

James H. Roane, Jr. et al v. William Barr,
Case No. 05-2337

OF ALEXANDER C. DRYLEWSKI IN SUPPORT OF

DECLARATION
R ADMISSION OF ATTORNEY PRO HAC VICE

MOTION FO
I, ALEXANDER C. DRYLEWSKI, hereby declare:

1. My name, office address, and telephone number are as follows:

Alexander C. Drylewski
Skadden, Arps, Slate, Meagher & F lom LLP

One Manhattan West
New York, New York 10001

(212) 735-2129

2. lam admitted and an active member in good standing of the New York
State Bar (N.Y. Bar Number 4847844), I am also an active member in good standing

of the bars of the United States Court of Appeals for the Second Circuit and the United
States District Court for the Southern District of New York.
3. I have never been disciplined by any bar.

4. Within the last two years, I have not been admitted pro hac vice in this

Court.
5, I am an attorney in the New York office of the law firm at which Donald

=~
Case 1:19-mc-00145-TSC Document 188-1 Filed 08/10/20 Page 2 of 2

P. Salzman, the counsel of record in the above-captioned case, practices.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 10th day of August, 2020.

Alexander C. Drylewski

 

 

 

 
